DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 19, drawn to a deicing composition and method for deicing, classified in C09K 3/185.
II. Claim 20, drawn to a method of manufacturing a deicing composition, classified in C09K 5/066.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product such as a hydration sports drink.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with David D. Hsu (Reg. No. 71659) on July 21st, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 (Group II) is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  








The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Crystallization monitoring in supersaturated solution with a quartz crystal sensor, Analytica Chimica Acta) (hereinafter referred to as “Kim”), as evidenced by Koefod et al. (Effect of Prewetting Brines on the Ice-Melting Rate of Salt at Very Cold Temperatures, TRB) (hereinafter referred to as “Koefod”) with respect to claim 1.

Regarding claim 1, Kim teaches a de-icing composition, the de-icing composition being a suspension (Kim at page 73, under 2.3. Experimental procedure, 1st-2nd sentences teaching that sodium chloride is dissolved into distilled water of 250 mL contained in a 300 mL beaker, the solid salt is added until no more is dissolved and rest of the solid salt is kept on the bottom of the beaker).  The sodium chloride solution is taken to meet the claimed de-icing composition because sodium chloride is the most commonly used ice-melting chemical during winter, as evidenced by Koefod (see Koefod at page 67, left column, 1st sentence after the Abstract teaching that bulk rock salt (sodium chloride, NaCl) remains the most commonly used ice-melting chemical for winter highway maintenance because of its relatively low cost, high effectiveness, and relatively low toxicity),

a solvent comprising water (see Kim at page 73, under 2.3. Experimental procedure, 1st sentence teaching water); 
a salt component in a total concentration greater than the solubility of the salt component in water at a temperature in a range from 0° F to 40° F (see Kim at page 73, under 2.3. Experimental procedure, 2nd sentence teaching that the solution is heated at 70o C, the solid salt is added until no more is dissolved, which is taken to meet the claimed salt component in a total concentration greater than the solubility of the salt component in water because the salt is added in the solution until no more is dissolved producing a supersaturated solution, thus the total concentration of the salt would necessarily have to be greater than the solubility in water within the temperature range as claimed).  
wherein: a first portion of the salt component is not dissolved in the solvent (see Kim at page 73, under 2.3. Experimental procedure, 2nd sentence teaching that the solution is heated at 70o C, the solid salt is added until no more is dissolved, and the rest of the solid salt is kept on the bottom of the beaker), and 
the first portion of the salt component comprises particles with an effective diameter less than 500 µm (see Kim at Figs. 4 and 5, also shown below, and page 74, bridging paragraph for the left and right column, teaching Fig. 4 is a SEM photograph of the surface, which is taken 2 min after the salt solution is provided.  In order to avoid the crystal formation from drying the remaining solution, the surface is gently rinsed with alcohol to remove the solution.  The particles of 1-2 µm shown in the picture are the crystals.  After the experiment of Fig. 3 is done, the sensor surface is observed as seen in Fig. 5.  Distinct crystals shaped cube of as large as 5 µm are the result of crystal growth.  In summary, the supersaturated NaCl solution is studied, initial crystals of sizes 1-2 µm are observed, after addition of ethanol (EtOH), crystals as large as 5 µm are observed.  The crystal sizes are taken to meet the claimed effective diameter less than 500 µm.  

    PNG
    media_image1.png
    654
    790
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    630
    756
    media_image2.png
    Greyscale



a suspending agent (see Kim at page 73, under 2.3. Experimental procedure, 4th sentence teaching ethanol, taken to meet the claimed suspending agent).












Regarding claim 2, Kim teaches a second portion of the salt component is dissolved in the solvent (see Kim at page 73, under 2.3. Experimental procedure, 2nd sentence teaching that the solution is heated at 70o C, the solid salt is added until no more is dissolved, taken to meet the claimed limitations because there is dissolved salt in the solution), and 
the second portion of the salt component is in a concentration equal to the solubility of the salt component in the solvent at the temperature (see Kim at page 73, under 2.3. nd sentence teaching that the solution is heated at 70o C, the solid salt is added until no more is dissolved, taken to meet the claimed limitations because when the salt is not dissolved in the solvent anymore, the salt component reached a concentration equal to the solubility of the salt component in the solvent).

Regarding claims 3 and 4, Kim teaches that the effective diameter is less than 100 µm; and wherein the effective diameter is less than 50 µm (please see claim 1 rejection at pages 5- 7, which also applies here.  In summary, the supersaturated NaCl solution is studied, initial crystals of sizes 1-2 µm are observed, after addition of ethanol (EtOH), crystals as large as 5 µm are observed.  The crystal sizes are taken to meet the claimed effective diameter less than 100 µm and 50 µm.  

 Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

















Claims 1 – 4, 6 – 8, 10 – 11, 13, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Koefod (U.S. Pat. No. 9,309,449 B2) (hereinafter referred to as ‘449), in view of Sarig et al. (The Effect of Supersaturation on the Crystal Characteristics of Potassium Chloride, J. Appl. Chem. Biotechnol.) (hereinafter referred to as “Sarig”), and as evidenced by Saturation (Types of Saturation, Chem Libretexts) (hereinafter referred to as “Saturation Ref”) with respect to claim 1.

Regarding claim 1, ‘449 teaches a de-icing composition, the de-icing composition being a suspension (see ‘449 at C2 L38-39 teaching a deicer composition comprising a liquid deicing agent and additives, and see ‘449 at C3 L19-20 teaching an embodiment, wherein the liquid deicing agent and additives for a pre-wetting agent that is mixed with the solid deicing agent to form a pre-wetted deicer, which is taken to meet the claimed de-icing composition being a suspension because the solid deicing agent can suspend in the liquid deicing agent), 
the de-icing composition comprising: 
a solvent comprising water (see ‘449 at C3 L56-58 teaching that the deicing salt can be mixed with water to form an aqueous solution referred to as a liquid deicing agent); 
a salt component in a total concentration greater than the solubility of the salt component in water at a temperature in a range from 0° F to 40° F (see ‘449 at C3 L19-20 teaching an 
wherein: a first portion of the salt component is not dissolved in the solvent (see ‘449 at C3 L19-20 teaching an embodiment, wherein the liquid deicing agent and additives for a pre-wetting agent that is mixed with the solid deicing agent to form a pre-wetted deicer, wherein the solid deicing agent is taken to meet the claimed first salt portion not dissolved in water), and 
a suspending agent (see ‘449 at C2 L40-41 teaching that the deicer composition can include a combination of additives such as a viscosifying additive such as xanthan gum is featured in the list, which is taken to meet the claimed suspending agent).

‘449 does not explicitly teach that the first portion of the salt component comprises particles with an effective diameter less than 500 µm.

As mentioned ‘449 teaches an embodiment wherein that the liquid deicing agent and additives for a pre-wetting agent that is mixed with the solid deicing agent to form a pre-wetted deicer (see ‘449 at C3 L19-20).  One of ordinary skill in the art would appreciate that this composition is a supersaturated solution, wherein the solution contains more undissolved solute than the saturated solution (as evidenced by Saturation Ref at table , 1st row teaching that a supersaturated solution is a solution (with more solute than the saturated solution) that contains more undissolved solute than the saturated solution because of its tendency to crystallize and precipitate).
nd sentence).  Sarig presented Table 1 teaching a summary of the correlation between the initial supersaturation and crystal characteristics, wherein the range of sizes is 0.05-0.2 mm (50-200 µm) for high supersaturation, overlapping with the claimed effective diameter of less than 500 µm (see Sarig at 667, Table 1, also shown below).

    PNG
    media_image3.png
    319
    1260
    media_image3.png
    Greyscale

Sarig concluded that assuming there is similarity of crystal habit and similarity of growth conditions, the most powerful factor governing growth is supersaturation, fine powders grow at high and large well-built particles grow at low supersaturation (see Sarig at page 667, last paragraph, last 2 sentences).
The Examiner notes the potassium ion in potassium chloride is different from sodium ion in sodium chloride.  However, in terms of their ion charges, both potassium and sodium ions are +1 because they both belong to Group I in the periodic table, thus the ions (potassium and sodium) are similar.  In addition, it has been held that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (see MPEP § 2144.09.I).  Furthermore, ‘449 also features potassium chloride in the list of deicing salt (see ‘449 at C2 L44-45).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the solution of ‘449 is supersaturated and would contain salt with powder size in the range of 0.05-0.2 mm (50-200 µm).

Regarding claim 2, ‘449 as modified by Sarig teaches the limitations as applied to claim 1 above, and ‘449 further teaches a second portion of the salt component is dissolved in the solvent, and the second portion of the salt component is in a concentration equal to the solubility of the salt component in the solvent at the temperature (see ‘449 at C3 L56-58 teaching that the deicing salt can be mixed with water to form an aqueous solution referred to as a liquid deicing agent, the liquid deicing agent is taken to meet the claimed limitations because salt is dissolved in solvent, and the concentration is equal to the solubility of the salt component).
	
Regarding claims 3 and 4, ‘449 as modified by Sarig teaches the limitations as applied to claim 1 above, Sarig further teaches that the effective diameter is less than 100 µm; and wherein the effective diameter is less than 50 µm (please see claim 1 rejection at pages 9-11 above overlapping with the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 





















Regarding claim 6, ‘449 as modified by Sarig teaches the limitations as applied to claim 1 above, and ‘449 further teaches that the suspending agent is in a concentration in a range from 0.01% to 5% (see ‘449 at C4 L55-56 teaching the concentration of viscosifying additive is between about 0.05% to about 5.0% by weight.  In the case where the claimed ranges “overlap prima facie case of obviousness exists (see MPEP § 2144.05 I)). 

Regarding claim 7, ‘449 as modified by Sarig teaches the limitations as applied to claim 1 above, and ‘449 further teaches that the salt component is selected from the group consisting of sodium chloride, sodium formate, sodium succinate, sodium acetate, calcium chloride, potassium chloride, potassium acetate, potassium formate, potassium succinate, magnesium chloride, calcium magnesium acetate, sodium citrate, disodium citrate, potassium citrate, potassium magnesium citrate, a salt of EDTA, potassium carbonate, and sodium carbonate (see ‘449 at C3 L1-10 teaching deicing salts, wherein sodium chloride is featured in the list).

Regarding claim 8, ‘449 as modified by Sarig teaches the limitations as applied to claim 1 above, and ‘449 further teaches that the suspending agent is selected from the group consisting of an alginate, acacia, tragacanth, xanthan gum, bentonite, carbomer, carrageenan, powdered cellulose, gelatin, gum Arabic, agar, guar gum, locust bean gum, tara gum, gellan gum, inulin, and konjac (see ‘449 at C2 L40-41 teaching that the deicer composition can include a combination of additives such as a viscosifying additive such as xanthan gum is featured in the list).

Regarding claim 10, ‘449 as modified by Sarig teaches the limitations as applied to claim 1 above, and ‘449 further teaches that the salt component comprises a first salt and a second salt (see ‘449 at C3 L19-20 teaching an embodiment, wherein the liquid deicing agent and additives for a pre-wetting agent that is mixed with the solid deicing agent to form a pre-wetted deicer, wherein the solid deicing agent is taken to meet the first salt, and the liquid deicing agent is taken to meet the second salt).

Regarding claim 11, ‘449 as modified by Sarig teaches the limitations as applied to claims 1 and 10 above, and ‘449 further teaches that the first portion of the salt component comprises the first salt (see ‘449 at C3 L19-20 teaching an embodiment, wherein the liquid deicing agent and additives for a pre-wetting agent that is mixed with the solid deicing agent to form a pre-wetted deicer, wherein the solid deicing agent is taken to meet the first salt and the first portion of the salt component), 
a second portion of the salt component is dissolved in the solvent, and the second portion of the salt component comprises the second salt (see ‘449 at C3 L19-20 teaching an embodiment, wherein the liquid deicing agent and additives for a pre-wetting agent that is mixed with the solid deicing agent to form a pre-wetted deicer, wherein the liquid deicing agent is taken to meet the second salt and the second portion of the salt component), 
the second portion of the salt component is in a concentration equal to the solubility of the salt component in the solvent at 0° F (see ‘449 at C3 L19-20 teaching an embodiment, wherein the liquid deicing agent and additives for a pre-wetting agent that is mixed with the solid deicing agent to form a pre-wetted deicer, wherein the liquid deicing agent is taken to meet the second salt.  In addition, the concentration of the second portion of the salt component is equal to the solubility of the salt component in the solvent within the temperature range as claimed because it is liquid or aqueous solution).
Regarding claim 13, ‘449 as modified by Sarig teaches the limitations as applied to claim 1 above, and ‘449 further teaches that the deicing composition further comprises a reducing agent (see ‘449 at C2 L54-57 teaching one embodiment directed toward a deicer composition comprising a liquid deicing agent, a corrosion inhibiting additive, where the corrosion inhibiting additive comprises gluconic acid featured in the list, which is taken to meet the claimed reducing agent).







Regarding claim 15, ‘449 as modified by Koefod and Sarig teaches the limitations as applied to claim 1 above, and ‘449 further teaches a method for de-icing, the method comprising: applying the de-icing composition of claim 1 to ice (see ‘449 at C2 L3-5 teaching that the deicer composition can also be used as a deicer to melt snow or ice that has already accumulated on a surface, taken to meet the claimed method because in order to melt accumulated snow or ice, the deicer needs to be applied).

Regarding claim 18, ‘449 as modified by Koefod and Sarig the limitations as applied to claims 1 and 15 above, and ‘449 further teaches that the ice is on a road, parking lot, or driveway (see ‘449 at C2 L3-5 teaching that the deicer composition can also be used as a deicer to melt snow or ice that has already accumulated on a surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the surface is a road, parking lot, or driveway because these are the locations that are exposed to the weather elements).

Regarding claim 19, ‘449 as modified by Koefod and Sarig teaches the limitations as applied to claims 1 and 15 above, and ‘449 further teaches that the method further comprises melting ice (see ‘449 at C2 L3-5 teaching that the deicer composition can also be used as a deicer to melt snow or ice that has already accumulated on a surface).





Claims  5 and 14 are rejected under 35 U.S. C. as being unpatentable over ‘449 as modified by Sarig as applied to claim 1  above, and further in view of Koefod et al. (Effect of Prewetting Brines on the Ice-Melting Rate of Salt at Very Cold Temperatures, TRB) (hereinafter referred to as “Koefod”).

Regarding claim 5, ‘449 as modified by Sarig teaches the limitations as applied to claim 1 above, but ‘449 does not teach that the total concentration is in a range from 35% to 50% of the first portion of the salt not dissolved in the solvent.
Like ‘449, Koefod teaches pre-wetting deicers (see Koefod at page 67, left column, 2nd paragraph teaching that it is generally accepted after many years of field experience that blending salt with certain liquid deicers extends its effectiveness to colder temperatures.  In addition, Koefod teaches a variety of field studies concluded that this (referring to the blending of salt with liquid deicers) extends the effectiveness of the deicer blend to temperatures as cold as 0o F and even lower (see Koefod at page 67, left column, 1st paragraph, last sentence)).  And, Koefod teaches that there is no precise definition of the lowest practical deicing temperature, but the lowest practical deicing temperature range for NaCl is commonly cited to be 10o F to 15o F at typical highway application rates (see Koefod at page 67, left column, 1st paragraph, 3rd sentence). 
Koefod further teaches that when the rock salt (or sodium chloride, NaCl) is blended 50:50 with MgCl2 brine, the prewetted rock salt melts about 7.1 times more ice after 3 h than dry salt, about 4.1 times more after 5 h, about 3.5 times more after 7 h, and about 1.7 times as much after 24 h, and the difference in the ice melt quantities between dry NaCl and NaCl prewetted with MgCl2 brine were statistically significant at every point even at temperatures very close to its (referring to NaCl) eutectic (see Koefod at page 70, right column, second paragraph, 1st-3rd sentences).  
The ratio of dry NaCl and MgCl2 brine of 50:50 overlaps with the claimed range of 35% to 50% total concentration because the 50:50 ratio means that there is 50% dry NaCl in the composition.
As such, one of ordinary skill in the art would appreciate that Koefod gives a 50:50 solid NaCl and MgCl2 brine deicer composition that melts ice faster than dry NaCl even at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a ratio of 50:50 solid salt and liquid salt as taught by Koefod in ‘449’s deicing composition so as to melt ice faster than dry NaCl even at temperatures close to the NaCl eutectic point.

Regarding claim 14, ‘449 as modified by Sarig teaches the limitations as applied to claim 1 above.  But ‘449 does not disclose that the de-icing composition comprises a liquid portion that is at least 50% of the de-icing composition.
However, Koefod teaches that when the rock salt (or sodium chloride, NaCl) is blended 50:50 with MgCl2 brine, the prewetted rock salt melts about 7.1 times more ice after 3 h than dry salt, about 4.1 times more after 5 h, about 3.5 times more after 7 h, and about 1.7 times as much after 24 h, and the difference in the ice melt quantities between dry NaCl and NaCl prewetted with MgCl2 brine were statistically significant at every point even at temperatures very close to its (referring to NaCl) eutectic (see Koefod at page 70, right column, second paragraph, 1st-3rd sentences).  
The ratio of dry NaCl and MgCl2 brine of 50:50 overlaps with the claimed range of 35% to 50% total concentration because the 50:50 ratio means that there is 50% MgCl2 brine (or liquid portion) in the composition.
As such, one of ordinary skill in the art would appreciate that Koefod gives a 50:50 solid NaCl and MgCl2 brine deicer composition that melts ice faster than dry NaCl even at temperatures close to the NaCl eutectic point, and seek those advantages by using a ratio of 50:50 for the solid salt and liquid salt compositions in ‘449.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a ratio of 50:50 solid salt and liquid salt as .




Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by ‘449 as modified by Sarig as applied to claim 1 above, and further in view of Blackwell (U.S. Pub. No. 2010/0025622 A1).

Regarding claims 9 and 12, ‘449 as modified by Sarig teaches the limitations as applied to claim 1, but does not teach that the de-icing composition further comprises a dispersant; and a defoamer.
Like ‘449, Blackwell teaches an anti-icing/deicing chemical formulation that may be used for existing roads or surfaces where ice formation is not desired (see Blackwell at [0002]).  Blackwell further teaches a chemical composition that can be used as an additive or a coating, which can be applied to existing or surfaces that will be manufactured surfaces for the prevention of ice formation in the winter months (see Blackwell at [0014]).  And, Blackwell teaches that the second purpose of the disclosure is to provide a chemical composition that will be environmentally friendly, non-corrosive and safe and easy to handle for either commercial/industrial use or home usage (see Blackwell at [0015]).  
Furthermore, Blackwell teaches one embodiment composition comprising one or more agents wherein polysiloxane and surfactant are featured in the list (see Blackwell at [0020]).  
The surfactant is taken to meet the claimed dispersant in claim 9 because Blackwell defines the term surfactant to encompass anionic surfactants (see Blackwell at [0018]).
The polysiloxane is taken to meet the claimed defoamer in claim 12.
As such, one of ordinary skill in the art would appreciate that Blackwell teaches a composition (surfactant and polysiloxane) that can be used as an additive to prevent ice formation in the winter months that is also environmentally friendly, non-corrosive and safe and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the additive composition (surfactant and polysiloxane) in Blackwell in the ‘449 deicer composition so as to prevent ice formation in the winter months that is also environmentally friendly, non-corrosive and safe and easy to handle for either commercial/industrial use or home usage.

Claims 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over by ‘449 as modified by Sarig as applied to claims 1 and 15 above, and further in view of SnowEx (The Trend of Pre-Wetting Salt for Deicing and The Helixx Triple Threat Fully Explained when referencing the picture).

Regarding claims 16 - 17, ‘449 as modified by Koefod and Sarig teaches the limitations as applied to claims 1 and 15 above, but does not explicitly teach that the method of applying the de-icing composition comprises using a liquid spray applicator; and wherein the spray applicator is on a vehicle.
Like ‘449, SnowEx teaches the trend of pre-wetting salt for deicing (see SnowEx at Title).  SnowEx teaches that equipment manufacturers have also developed better application options, wherein contractors can now buy equipment with the ability to either pre-wet material or anti-ice the application surface – or even do both simultaneously – all in one package (see SnowEx at page 2, under Snow & Ice Control Equipment Advances, 1st paragraph).  In addition, SnowEx teaches that for especially challenging applications, manufacturers are developing multiple spray nozzle options (see SnowEx at page 2, under Snow & Ice Control Equipment Advances, 2nd paragraph, 1st sentence).  SnowEx also illustrates a vehicle with a liquid spray applicator (see SnowEx at The Helixx Triple Threat Fully Explained, page 2 left picture).
nd paragraph).  A big reason is that customers are increasingly demanding that their parking lots, driveways and roads be completely cleared of ice to minimize the chances of slip-and-fall and other accidents, and the growing call for more “green” practices (see SnowEx at page 1, 2nd paragraph).
As such, one of ordinary skill in the art would appreciate that SnowEx teaches that equipment manufacturers have developed better application options and illustrates a vehicle with a liquid spray applicator giving a “greener” practice of removing snow and/or ice in parking lots, driveways and roads to minimize the chances of slip-and-fall and other accidents, and seek those advantages by using the equipment (liquid spray applicator on a vehicle) from SnowEx in applying the deicer composition of ‘449.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the equipment (liquid spray applicator on a vehicle) from SnowEx in applying the deicer composition of ‘449 on snow and/or ice in parking lots, driveways and roads so as to minimize the chances of slip-and-fall and other accidents.

	Conclusion




















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        /BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731